DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/EP2019/074949 filed 09/18/2018. 	This Application also claims foreign priority benefit of application: EPO EP18195506.3, filed 09/19/2018. 
The claims in this instant application are afforded the effective filing date of 09/19/2018 for art rejection purposes.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/30/2020 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election of Group II, claims 10-14, in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
s 1-9 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.

Status of the Claims
	Claims 1-16 are pending in this instant application, of which claims 1-9 and 15-16 are withdrawn at this time as being drawn to a non-elected group/invention. 
	Claims 10-14 are examined herein on the merits for patentability.

Claim Objections
	Claim 10 is objected to because of the following informalities: it is suggested that all the dashes (-) be removed from claim 10. It is noted that [w]here a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 is indefinite for the recitation of “perfume microcapsules as defined by in claim 10” because it is unclear what perfume microcapsules are the claim referencing to, as the microcapsule of claim 10 does not contain any “perfume” component.
Claims 12-14 are indefinite in the recitations “perfume microcapsules as defined by in claim 10” and “a plurality of microcapsules as defined in claim 10,” respectively.  The phrase is indefinite because the exact meaning of the phrase is unclear and the term “defined” according to the Merriam-Webster online dictionary (www.m-w.com/dictionary.htm) means to determine or identify the essential qualities or meaning of, or to fix or mark the limits of.  Thus, it is unclear if the aforementioned recitations are requirement or merely a definition of the instant claims.  Accordingly, the phrases “perfume microcapsules as defined by in claim 10” and “a plurality of microcapsules as defined in claim 10,” respectively of claims 12-14 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To obviate this rejection, it is suggested that “as defined” is removed from said claims 12-14.
As a result, claims 12-14 do not clearly set forth the metes and bounds of patent protection desired.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthier et al (25 August 2016; WO 2016/131694 A1; cited in IDS filed 10/30/2020) in view of Shinoda et al (25 April 2002; US 2002/0048559 A1) and Tomita et al (Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 47, 762-770 (2009)).
Regarding claims 10 and 12-14, Berthier teaches core-shell capsules containing a perfume oil core and a shell formed from a polysuccinimide derivative and polyfunctional monomer such as resins of the aminoplast, polyamide, polyester, polyurea or polyurethane type (Abstract; pages 2 and 14-22; Examples 2-6). Berthier teaches a perfuming composition containing the perfume capsules; at least one ingredient selected from the group consisting of a perfumery carrier and a perfumery base; and optionally at least one perfumery adjuvant (pages 14-21). Berthier teaches a consumer product containing a personal care active base and the perfume capsules, wherein the consumer product is in the form of a personal care composition (pages 14-21). Berthier teaches a consumer product containing the perfume capsules; and a home care or a fabric care active base, wherein the consumer product is in the form of a home care or fabric care composition (pages 14-22).
However, Berthier does not teach the capsules as being microcapsules of claims 10 and 12-14.
Regarding the capsules as being microcapsules of claims 10 and 12-14, Shinoda teaches microcapsules formed from a polysuccinimide derivative via an emulsion method or techniques such as phase separation process, wherein the microcapsules provide sustained release of an active material encapsulated therein (Abstract; [0009]-[0010], [0067]-[0068]; claims 15-17).
It would have been obvious to one of ordinary skill in the art to produce the capsules containing polysuccinimide derivative of Berthier to microcapsules by known 
Regarding claim 11, as discussed above, the structural components of the microcapsules comprising an oil-base core comprising a hydrophobic material, and a shell formed from the reaction between a polyfunctional monomer and a polysuccinimide derivative has been taught by the combined teachings of Berthier and Shinoda. Thus, it would have been reasonably obvious that the property of “the zeta potential of said microcapsules is comprised between -50 and -120 mV” as recited in claim 11 would have been implicit the structurally similar microcapsule of Berthier and Shinoda, as per Tomita, microparticles formed from a polysuccinimide derivative have high negative charge or a high negative zeta potential (Tomita: Abstract; Introduction; prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613